DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed November 29, 2021.  Currently, claims 1-3, 5-13, 23-24 are pending.

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Wang 102 rejection has been withdrawn in view of the arguments about the publication date.  Medline indicates the EDAT is July 22, 2015.  This is not prior art. 
The 112b rejection has been withdrawn in view of the amendment to the claims.  
The Singyoji 102 has been withdrawn in view of the amendments to the claims to require a primary brain or spinal cord tumor.  

Election/Restrictions
Applicant's election without traverse of TERT promoter in Claim 24, in the paper filed August 6, 2019 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2016/041862, filed July 12, 2016 and claims priority to provisional 62/192,424, filed July 14, 2015.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose-Lopez et al. (JAVMA, Vol. 244, No. 2, pages 200-204, January 14, 2014) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015).  
Jose-Lopez teaches analyzing a spinal cord mass in a dog using MRI and CSF nucleic acid analysis.  Jose-Lopez teaches performing an MRI and determining the spinal cord mass abuts the CSF reservoir (page 201, col. 1).  Jose-Lopez teaches the mass appeared to be in contact with the spinal cord surface and the meninges (page 202, col 1).  Jose-Lopez then teaches performing CSF analysis (see page 201, col. 2).  The real-time PCR analysis of the nucleic acids detected Leishmania donovani complex (page 201, col. 2). Jose-Lopez comments that intramedullary space occupying lesions in dogs are commonly neoplastic (page 203, col. 1).  
Jose-Lopez does not specifically teach analyzing a human spinal cord tumor determined by imaging that the tumor abuts a CSF reservoir or cortical surface for one or more mutations in the nucleic acids. 
However, Pan teaches a method of obtaining CSF samples from humans with CNS tumors and assaying nucleic acids in the CSF.  Specifically Pan teaches detecting DNA within CSF to characterize tumor specific mutations (abstract).  Pan teaches using digital PCR and sequencing to quantify tumor mutations in the cfDNA of CSF from 7 patients with solid brain tumors. Pan teaches CSF, blood and brain tumor tissue were collected at the time of surgical resection (page 515, col. 1)(limitations of Claim 5).  The CSF was collected at the time of a clinically indicated lumbar puncture (page 515, col. 1)(limitations of Claim 20).  Pan also performs exome sequencing and ddPCR and 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have studied spinal cord tumors that abut a CSF reservoir or cortical surface as taught by Jose-Lopez  by detecting mutations in the CSF for diagnosis, characterizing and tracking of human CNS tumors, as specifically suggested by Pan.  Jose-Lopez specifically teaches imaging spinal cord tumors with MRI and subsequently performing DNA nucleic acid analysis for the mass characterization.  It would have been obvious to analyze human spinal cord tumors that were identified as abutting the CSF 
Moreover, while Jose-Lopez teaches analysis of nucleic acids by real-time PCR methods, Jose-Lopez does not specifically teach analysis of mutations.  However, Pan teaches tracking and characterizing of CNS tumors thru CSF DNA mutation analysis may be an alternative or adjuvant diagnostic assay to the more morbid tumor tissue biopsy or insensitive cytology (page 520, col. 2).  The detection of DNA mutations taught by Pan provides characterization of the tumor masses.  Therefore, it would have been prima facie obvious to have imaged spinal tumors that abut the CSF reservoir to identify tumors in humans that may be tracked and characterized using CFS mutational analysis for the express benefit of avoiding tissue biopsy and insensitive cytology.  
With regard to Claim 7 and the order of performing the steps of assaying for nucleic acids, such that tissue sample is assayed first followed by assaying nucleic acids in CSF, the order of steps would be obvious to perform in either order.  Pan specifically teaches collecting all three samples, CSF, blood and brain tissue at the time of surgical resection (page 515, col. 1).  The order of assaying would be a mere matter of choice.  The technician performing the assay analysis may elect to sequence the tumor tissue first if the reagents are readily available at the time. As provided in MPEP 2144.04, the courts have held reversing the order of steps or selection of any order of performing steps is obvious in the absence of new or unexpected results.  


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose-Lopez et al. (JAVMA, Vol. 244, No. 2, pages 200-204, January 14, 2014) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015) as applied to Claims 1-6, 8-13, 23 above and further in view of Koelsche et al (Acta Neuropathol, Vol 126, pages 907-915, 2013). 
Neither Jose-Lopez nor Pan specifically teach analysis of TERT promoter mutations in the CSF for the CNS primary tumors.  
However, Koelsche teaches TERT promoter mutations are considered hot spot mutations for several human tumor entities.  Koelsche teaches 327 mutations in TERT promoter were found in 1,515 tumors of the human nervous system.  Koelsche teaches TERT promoter mutations predominantly occur in glial tumors of adult patients. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Jose-Lopez and Pan for detecting DNA mutations in a CSF sample from a human with a CNS cancer to analyze known TERT mutations in CNS cancers, including spinal cord tumors, as taught by Koelsche.  Koelsche teaches the frequency of TERT promoter mutations in CNS cancers, therefore, it would have been obvious to have studied TERT promoter mutations in the CSF, as suggested by Jose-Lopez and Pan.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 4, 2022